Citation Nr: 0602258	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service connected compression fracture, L2 with 
degenerative disc disease. 


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from March 1988 to May 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for an L2 compression fracture with 
degenerative disc disease.  The RO granted a 10 percent 
rating effective June 1, 2004.  The veteran seeks a higher 
rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his September 2004 VA Form 9, the veteran indicated that 
he wanted to testify at a Board hearing.  A Board 
Videoconference hearing was scheduled for October 3, 2005.  
The veteran was unable to appear for that hearing.  He 
submitted correspondence dated September 12, 2005 (received 
on September 23, 2005), wherein he notified VA that, as he 
was currently supporting Operation Iraqi Freedom in Kuwait, 
he was unavailable to attend the hearing as scheduled.  He 
requested that the hearing be rescheduled.  There is no 
indication in the record that the Board hearing has been 
rescheduled.  

Given the veteran's timely motion to reschedule the hearing, 
the Board finds that the RO must contact him to determine the 
type of Board hearing desired at the RO (i.e., Travel Board 
or Videoconference) and when he will be available (as he 
indicated earlier that he was on active duty in Kuwait).  The 
RO should then reschedule the hearing accordingly.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).

In light of the foregoing, the case is remanded to the RO for 
the following action:
   
The RO must contact the veteran to 
determine the type of Board hearing 
desired at the RO (i.e., Travel Board or 
Videoconference) and when he will be 
available (as he indicated in September 
2005 that he was on active duty in 
Kuwait).  The RO should then reschedule 
the hearing accordingly.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

